Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 12/18/2020. In virtue of this communication, claims 1-30 are currently presented in the instant application.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract content has more than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 13-17, 20-25, 28-30  are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20130301422 (hereinafter referred to as Caretti). 
Consider claims 1, 8 Caretti teaches a method of wireless communication at a scheduled entity, comprising: 
receiving a communication from a scheduling entity, wherein the communication comprises a configuration of a plurality of candidate cells (see at least ¶ [0058], “…measures cell radio quality of the serving cell and of the identified neighbor cells …”  and see at least ¶ [0066], “…the cell radio quality measured for the different cells in order to detect which cells experience a radio quality that differs less than the quality threshold …”); 
reporting first measurements about the plurality of candidate cells to the scheduling entity via signaling comprising at least one of Layer 1 (L1) signaling or Layer 2 (L2) signaling (see at least ¶ [0064], “…a report message, in particular a Measurement Report message, that is used for reporting the measurement results using the logical DCCH channel at RLC (Radio Link Control) level and/or SRB1 at RRC level…”  and further see at least ¶ [0065], “…serving cell exchanges with the interfering cell I.sub.j some Layer 2 (L2) control information in order to possibly solve the interfering problem at scheduling level…”); and 
connecting the scheduled entity with at least one of the plurality of candidate cells based on the signaling, and the configuration of the plurality of candidate cells (see at least ¶ [0063],  “…steps 200-204 are taken during connection establishment, and if equation (2) is false, than UE connects to the serving cell and no actions are taken on the interfering cells…” and see at least ¶ [0066], “…based on this information (step 208) the interfering cell scheduler tries reducing the interference by freeing the related resources and allocating its served user over different subbands…”). 
Consider claim 15, 23, Caretti teaches a method of wireless communication at a scheduling entity, comprising: 
transmitting a communication to a scheduled entity, wherein the communication comprises a configuration of a plurality of candidate cells (see at least ¶ [0058], “…measures cell radio quality of the serving cell and of the identified neighbor cells …”  and see at least ¶ [00660], “…the cell radio quality measured for the different cells in order to detect which cells experience a radio quality that differs less than the quality threshold …”); 
receiving first measurements about the plurality of candidate cells from the scheduled entity via signaling comprising at least one of Layer 1 (L1) signaling or Layer 2 (L2) signaling (see at least ¶ [0064], “…a report message, in particular a Measurement Report message, that is used for reporting the measurement results using the logical DCCH channel at RLC (Radio Link Control) level and/or SRB1 at RRC level…”  and further see at least ¶ [0065], “…serving cell exchanges with the interfering cell I.sub.j some Layer 2 (L2) control information in order to possibly solve the interfering problem at scheduling level…”); and 
dynamically selecting via the signaling at least one of the plurality of candidate cells to serve the scheduled entity based on the first measurements and the configuration of the plurality of candidate cells (see at least ¶ [0063],  “…steps 200-204 are taken during connection establishment, and if equation (2) is false, than UE connects to the serving cell and no actions are taken on the interfering cells…” and see at least ¶ [0066], “…based on this information (step 208) the interfering cell scheduler tries reducing the interference by freeing the related resources and allocating its served user over different subbands…”). 
Consider claims 2, 9, 16, 24 (depends on at least claims 1, 8, 15, 23), Caretti discloses the limitations of claims 1, 8, 15, 23 as applied to claim rejection 1, 8, 15, 23 above and further discloses:
Caretti teaches the first measurements comprise L1 metrics measured without Layer 3 averaging, the L1 metrics comprising at least one of a reference signal receive power (RSRP), a signal-to-interference-plus-noise ratio (SINR), or a reference signal received quality (RSRQ) (see at least ¶ [0058], “…measures cell radio quality of the serving cell and of the identified neighbor cells ... Some well known examples of such measures are the Reference Signal Received Quality (RSRQ), the Signal to Interference Ratio of Reference Signals (RS SINR) and the Reference Signals Received Power (RSRP) …” and see at least ¶ [0066], “…based on this information (step 208) the interfering cell scheduler tries reducing the interference by freeing the related resources and allocating its served user over different subbands…”).
Consider claims 3, 10, 17, 25 (depends on at least claims 1, 8, 15, 23), Caretti discloses the limitations of claims 1, 8, 15, 23 as applied to claim rejection 1, 8, 15, 23 above and further discloses:
Caretti teaches receiving instructions from the scheduling entity in response to the reporting of the first measurements, wherein the instructions comprise instructions for selecting or deselecting a candidate cell among the plurality of candidate cells to serve the scheduled entity (see at least ¶ [0060], “…compares the cell radio quality measured for the different cells in order to detect which cells experience a radio quality that differs less than the quality threshold fixed by the network…” and further [0063]).
Consider claims 6, 13, 20, 28 (depends on at least claims 1, 8, 15, 23), Caretti discloses the limitations of claims 1, 8, 15, 23 as applied to claim rejection 1, 8, 15, 23 above and further discloses:
Caretti teaches measuring and updating an uplink (UL) timing advance (TA) of one or more of the plurality of candidate cells based on the signaling (see at least ¶ [0070], “…requires an exchange of signaling and measures over the uplink of the serving cell…”).
Consider claims 7, 14, 21, 29 (depends on at least claims 1, 8, 15, 23), Caretti discloses the limitations of claims 1, 8, 15, 23 as applied to claim rejection 1, 8, 15, 23 above and further discloses:
Caretti teaches receiving, from the scheduling entity, scheduling information for measuring and updating the UL TA (see at least ¶ [0070], “…requires an exchange of signaling and measures over the uplink of the serving cell…”).
Consider claims 22, 30 (depends on at least claims 15, 23), Caretti discloses the limitations of claims 15, 23 as applied to claim rejection 15, 23 above and further discloses:
Caretti teaches transmitting instructions to the scheduled entity to perform the measure and update autonomously (see at least ¶ [0054], “…the network status indicates a low uplink load the base station may command an update of the threshold for a specific user and subsequently trigger the execution of new measures in order to update the size of the cooperation set used by the CoMP scheme…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 11, 12, 18, 19, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20130301422 (hereinafter referred to as Caretti) in view of US Patent Application Publication 20170034753 (hereinafter referred to as Yang).
Consider claims 4, 11, 18, 26 (depends on at least claims 1, 8, 15, 23), Caretti discloses the limitations of claims 1, 8, 15, 23 as applied to claim rejection 1, 8, 15, 23 above and further discloses:
Caretti disclose all the subject matters of the claimed invention concept. However, Caretti does not particularly disclose reporting Layer 3 (L3) measurements associated with the plurality of candidate cells, the L3 measurements derived from averaging the first measurements over a period of time.  In an analogous field of endeavor, attention is directed to Yang, which teaches reporting Layer 3 (L3) measurements associated with the plurality of candidate cells, the L3 measurements derived from averaging the first measurements over a period of time (see Yang, at least ¶ [0064], “…an acquisition procedure (e.g., cell acquisition) by measuring signal quality of a plurality of candidate cells. In an aspect, the plurality of candidate cells can all operate at a common serving frequency included in the candidate list 820…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Caretti disclosed invention, and have reporting Layer 3 (L3) measurements associated with the plurality of candidate cells, the L3 measurements derived from averaging the first measurements over a period of time, as taught by Yang,  thereby, to provide a common protocol that enables different wireless devices to communicate on a municipal, national, regional, and even global level, as discussed by Yang, (see ¶ [0005]). 

Consider claims 5, 12, 19, 27 (depends on at least claims 1, 8, 15, 23), Caretti discloses the limitations of claims 1, 8, 15, 23 as applied to claim rejection 1, 8, 15, 23 above and further discloses:
Caretti disclose all the subject matters of the claimed invention concept. However, Caretti does not particularly disclose receiving instructions from the scheduling entity in response to reporting L3 measurements; and at least one of: removing a candidate cell from a list of candidate cells based on the instructions; or adding a candidate cell to a list of candidate cells based on the instructions.  In an analogous field of endeavor, attention is directed to Yang, which teaches receiving instructions from the scheduling entity in response to reporting L3 measurements; and at least one of: removing a candidate cell from a list of candidate cells based on the instructions; or adding a candidate cell to a list of candidate cells based on the instructions (see Yang, at least ¶ [0073], “…UE 722 added R3 to the candidate … list. UE 722 may then compare each candidate … in the candidate … list, {R1, R2, R3, R4} against the saved serving…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Caretti disclosed invention, and have receiving instructions from the scheduling entity in response to reporting L3 measurements; and at least one of: removing a candidate cell from a list of candidate cells based on the instructions; or adding a candidate cell to a list of candidate cells based on the instructions, as taught by Yang,  thereby, to provide a common protocol that enables different wireless devices to communicate on a municipal, national, regional, and even global level, as discussed by Yang, (see ¶ [0005]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645